Exhibit 10.5

EXECUTION COPY

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (as amended, restated, amended or restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of September 6, 2018 by and among CP PROPERTY HOLDINGS, LLC, a
Georgia limited liability company, as borrower (the “CP Borrower”), NORTHWEST
PROPERTY HOLDINGS, LLC, a Georgia limited liability company, as borrower (the
“Northwest Borrower”), ATTALLA NURSING ADK, LLC, a Georgia limited liability
company, as borrower (the “Attalla Borrower”), ADCARE PROPERTY HOLDINGS, LLC, a
Georgia limited liability company, as borrower and guarantor (“AdCare Holdco”;
the CP Borrower, the Northwest Borrower, the Attalla Borrower and AdCare Holdco
are collectively referred to herein as “Borrowers” and each, as a “Borrower”),
HEARTH & HOME OF OHIO, INC., a Georgia corporation, as guarantor (the “HHO
Guarantor”), REGIONAL HEALTH PROPERTIES, INC. a Georgia corporation, as
guarantor (the “RHP Guarantor”), ADCARE OPERATIONS, LLC, a Georgia limited
liability company, as guarantor (the “AdCare Ops”), ADCARE ADMINISTRATIVE
SERVICES, LLC, a Georgia limited liability company, as guarantor (“AdCare
Admin”), ADCARE CONSULTING, LLC, a Georgia limited liability company, as
guarantor (“AdCare Consulting”), ADCARE FINANCIAL MANAGEMENT, LLC, a Georgia
limited liability company, as guarantor (“AdCare Financial”), ADCARE OKLAHOMA
MANAGEMENT, LLC, a Georgia limited liability company, as guarantor (“AdCare
OK”), and ADCARE EMPLOYEE LEASING, LLC, a Georgia limited liability company, as
guarantor (“AdCare Employee”; the HHO Guarantor, AdCare Holdco, the RHP
Guarantor, AdCare Ops, AdCare Admin, AdCare Consulting, AdCare Financial, AdCare
OK and AdCare Employee are collectively referred to herein as “Guarantors” and
each, as a “Guarantor”), and PINECONE REALTY PARTNERS II, LLC, a Delaware
limited liability company, as lender (together with its successors and assigns,
the “Lender”).

RECITALS

WHEREAS, the Credit Parties and the Lender are parties to that certain Loan
Agreement, dated as of February 15, 2018 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, certain Credit Parties and the Lender are parties to that certain
Forbearance Agreement, dated as of May 18, 2018 (the “Original Forbearance
Agreement”), pursuant to which the Lender agreed, subject to the terms and
conditions thereof, to forbear during the Forbearance Period (as defined
therein) from exercising certain of its default-related rights and remedies
against the Credit Parties with respect to the Specified Defaults (as defined
therein, the “Original Specified Defaults”);

WHEREAS, a Termination Event under, and as defined in, the Original Forbearance
Agreement has occurred, and as a result, the Forbearance Period under, and as
defined in, the Original Forbearance Agreement has terminated;

WHEREAS, certain Events of Default under the Loan Agreement have occurred and
are continuing and the Lender is not currently required to forbear from
exercising certain of its default-related rights and remedies against the Credit
Parties; and

 

--------------------------------------------------------------------------------

WHEREAS, upon the request of the Credit Parties, the Lender, subject to the
terms and conditions set forth herein, has agreed to forbear during the
Forbearance Period (as defined below) from exercising certain of its
default-related rights and remedies against the Credit Parties with respect to
the Specified Defaults (as defined below).

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.Definitions.  Unless otherwise defined herein, all capitalized terms
used but not defined in this Agreement shall have the meanings given to such
terms in the Loan Agreement, as amended, supplemented or otherwise modified by
this Agreement.

SECTION 2.Forbearance; Forbearance Default Rights and Remedies.

(a)Specified Defaults.  For purposes of this Agreement, the term “Specified
Defaults” shall mean the following, collectively, and the term “Specified
Default” shall mean any of the following:

(i)each of the Original Specified Defaults; and

(ii)any other Event of Default that has occurred and is continuing as of the
Forbearance Effective Date (as defined below) (the “Additional Specified
Defaults”); provided that Additional Specified Defaults shall exclude any such
Event of Default that (x) is known by any Credit Party to have occurred, (y) is
continuing as of the Forbearance Effective Date and (z) has not been disclosed
to the Lender prior to the Forbearance Effective Date in a reasonable level of
detail.  

Each Borrower and each other Credit Party hereby acknowledges and agrees that
each of the Specified Defaults is continuing and in existence as of the date of
this Agreement, notwithstanding any cure periods set forth in the Loan Agreement
(it being understood and agreed that all applicable cure periods in the Loan
Agreement have expired prior to the date hereof).

(b)Effective as of the Forbearance Effective Date (as hereinafter defined), the
Lender hereby agrees, that during the Forbearance Period, except as otherwise
provided herein, the Lender will forbear from the exercise of any and all
default-related rights and remedies (including, without limitation, (x) the
acceleration of the outstanding Loans or any obligations of the Credit Parties
under the Loan Agreement or any other Loan Document and (y) charging interest at
the Default Rate pursuant to Section 2.2(b)(i) of the Loan Agreement) against
the Borrowers and the other Credit Parties under the Loan Agreement, the other
Loan Documents and/or applicable law to the extent the availability of such
remedies arises from the Specified Defaults. As used herein, the term
“Forbearance Period” shall mean the period beginning on the Forbearance
Effective Date and ending upon the occurrence of a Termination Event (as
hereinafter defined).  As used herein, “Termination Event” shall mean the
earlier to occur of (i) December 31, 2018 at 11:59 p.m. New York time and (ii)
the occurrence of any Forbearance Default (as hereinafter defined).  As used
herein, the term “Forbearance Default” shall mean the occurrence of any one or
more of the following:

-2-

--------------------------------------------------------------------------------

(i)the occurrence of any Default (other than any Specified Default) or Event of
Default (other than any Specified Default) under and as defined in the Loan
Agreement;

(ii)the failure of any representation or warranty made by the Borrowers or any
other Credit Party under or in connection with this Agreement to be true and
correct in any respect as of the date when made;

(iii)the failure by any Borrower or any of the other Credit Parties to perform
or comply with any of its covenants or obligations contained in this Agreement;
or

(iv)any Borrower or any other Credit Party takes any action in any manner to
repudiate or assert a defense to this Agreement, the Loan Agreement or any of
the other Loan Documents or any liabilities or obligations (including any
Obligations) under this Agreement, the Loan Agreement or any of the other Loan
Documents or asserts any claim or cause of action or initiating any judicial,
administrative or arbitration proceeding against the Lender related to the
foregoing.

(c)Upon the occurrence of a Termination Event, the agreement of the Lender to
forbear from exercising its default-related rights and remedies shall
immediately and automatically terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which the Borrowers and each
other Credit Party hereby waive. The Borrowers and each other Credit Party agree
that the Lender may at any time after the occurrence of a Termination Event
proceed to exercise any and all of its rights and remedies under any or all of
the Loan Agreement, any other Loan Document and/or applicable law, including,
without limitation, any and all rights and remedies that the Lender is, or may
become entitled to, as a consequence of any Default or Event of Default that has
occurred prior to, during or after the Forbearance Period (including the
Specified Defaults), all of which rights and remedies are fully reserved by the
Lender.

SECTION 3.Conditions.  This Agreement shall be effective on the first day (the
“Forbearance Effective Date”) upon which each of the following conditions
precedent shall have been satisfied:

(a)(i) the Lender shall have received a counterpart signature of the Credit
Parties to this Agreement and (ii) the Credit Parties shall have received a
counterpart signature of the Lender to this Agreement;

(b)the Credit Parties shall have used the proceeds of the Additional Loan
Installments (as defined in Section 5) to reimburse the Lender in cash in
immediately available funds for $550,000 of accrued and unpaid Expenses (it
being understood that all accrued and unpaid Expenses in excess of such amount
shall be reimbursed by the Credit Parties pursuant to Section 7.17 of the Loan
Agreement at a subsequent date);

(c)the Credit Parties shall have used the proceeds of the Additional Loan
Installments to pay to the Lender cash in immediately available funds equal to
(i) $251,463.11 in satisfaction of the interest payment required to be made by
the Borrowers on August 1, 2018 with respect to outstanding Principal (which
interest accrued at the Interest Rate through July 6,

-3-

--------------------------------------------------------------------------------

2018 and thereafter at the Default Rate), (ii) $2,775.00 in satisfaction of the
interest payment required to be made by the Borrowers on August 1, 2018 with
respect to accrued and unpaid Expenses (which interest accrued at the Default
Rate), (iii) $27,711.91 in satisfaction of the Late Payment Charge with respect
to the amounts set forth in the preceding clauses (i) and (ii) and the Expenses
referred to in the preceding clause (ii), (iv) $265,343.32 in satisfaction of
the interest payment required to be made by the Borrowers on September 1, 2018
with respect to outstanding Principal (which interest accrued at the Default
Rate) and (v) $4,779.17 in satisfaction of the interest payment required to be
made by the Borrowers on September 1, 2018 with respect to accrued and unpaid
Expenses (which interest accrued at the Default Rate);

(d)the Credit Parties shall have delivered to the Lender such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Authorized Officers of each Credit Party as Lender may require evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with this Agreement;

(e)AdCare Holdco shall have paid to Lender a non-refundable payment as
additional interest, payable in-kind by increasing the outstanding principal
amount of Loans owed by AdCare Holdco by an amount equal to $1,500,000,
whereupon from and after such date such amount shall be added to and constitute
Obligations (the “PIK Payment”); and

(f)the Credit Parties shall have delivered to the Lender amended and restated
Promissory Notes reflecting the Principal amount of each Loan as of the
Forbearance Effective Date.

SECTION 4.Representations and Warranties.  Each Credit Party represents and
warrants to the Lender, on the Forbearance Effective Date, that the following
statements are true and correct in all material respects on and as of such date:

(a)the execution, delivery and performance of this Agreement has been duly
authorized by all requisite corporate or limited liability company action on the
part of such Credit Party; this Agreement has been duly executed and delivered
by such Credit Party; and this Agreement constitutes a valid and binding
agreement of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b)no approval, consent, exemption, authorization or other action by, or
material notice to, or material filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any other Credit
Party of this Agreement;

(c)the execution, delivery and performance by each Borrower and the other Credit
Parties of this Agreement do not (i) contravene the terms of the Borrowers’ or
any other Credit Party’s certificate or articles of incorporation, certificate
of formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable; (ii)
conflict with or result in any breach or contravention of, or the

-4-

--------------------------------------------------------------------------------

creation of any Lien under, (A) any indenture, mortgage, deed of trust, Loan
Agreement or loan agreement, or any other material agreement, contract or
instrument to which any Borrower or any other Credit Party is a party or by
which it or any of its properties or assets is bound or to which it may be
subject or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Borrower or any other Credit Party
or the properties or assets of any Borrower or any other Credit Party is
subject; (iii) violate any Applicable Law; or (iv) result in a limitation on any
governmental approvals applicable to the business, operations or properties of
any Borrower or any other Credit Party;

(d)all of the Obligations are secured by a legal, valid and enforceable first
priority security interest in and Lien on the Collateral in favor of the Lender;

(e)there are no offsets, counterclaims or defenses to the liabilities or
obligations (including any Obligations) under any of the Loan Documents, or to
the rights, remedies or powers of the Lender in respect of any of the
Obligations or any of the Loan Documents;

(f)the execution and delivery of this Agreement has not established any course
of dealing between the parties hereto or created any obligation, commitment or
agreement of the Lender with respect to any future modification, amendment,
waiver, forbearance or restructuring with respect to the Obligations, the
Collateral or any of the Loan Documents;

(g)except for the Specified Defaults, no Default or Event of Default has
occurred or is continuing under this Agreement, the Loan Agreement or any other
Loan Document; and

(h)

after giving effect to the PIK Payment on the Forbearance Effective Date and the
incurrence by the Borrowers of the Additional Loan Installments under the Loan
Agreement, the outstanding aggregate principal amount of Loans is
$18,823,526.05, allocated as follows: (i) the outstanding Principal amount of
the Loan to CP Borrower is $2,653,638.03, (ii) the outstanding Principal amount
of the Loan to Northwest Borrower is $2,626,138.02, (iii) the outstanding
Principal amount of the Loan to Atalla Borrower is $8,456,250.00 and (iv) the
outstanding Principal amount of the Loan to AdCare Holdco is $5,087,500.00.

SECTION 5.Covenants; Loan Agreement Amendment.

(a)Subject to the satisfaction of the conditions set forth in Section 3 hereof
and as part of the consideration bargained for by the Parties to this Agreement,
the Loan Agreement is hereby amended as follows:

(i)Section 1.1 of the Loan Agreement is amended as follows:

(A)the definition of “Available Beds” is amended by inserting the words “, such
consent not to be unreasonably withheld” immediately after the words “without
the prior written consent of Lender” appearing therein;

(B)the definition of “Loan Documents” is amended by (x) inserting the phrase “,
the New Forbearance Agreement” immediately after the first

-5-

--------------------------------------------------------------------------------

reference to “the Forbearance Agreement” appearing therein and (y) deleting the
phrase “and/or Forbearance Agreement” appearing therein and inserting “, the
Forbearance Agreement and/or the New Forbearance Agreement” in lieu thereof;

(C)clause (iv) of the definition of “Permitted Encumbrances” is amended and
restated in its entirety as follows:  

“(iv) any workers’, mechanics’ or other similar Liens on the Property provided
that (a) any such Lien is bonded or discharged within sixty (60) days after any
Credit Party first receives notice of such Lien and (b) the aggregate amount of
such workers’, mechanics’ or other similar Liens do not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00), and”;

(D)the definition of “Permitted Indebtedness” is amended by (x) deleting the
phrase “sixty (60)” appearing in clause (b) thereof and inserting “ninety (90)”
in lieu thereof and (y) deleting the phrase “One Hundred Thousand Dollars
($100,000.00)” appearing in clause (i) of the proviso to clause (c) thereof  and
inserting “Two Hundred Fifty Thousand Dollars ($250,000.00)” in lieu thereof;
and

(D)the following defined terms are hereby added to Section 1.1 of the Loan
Agreement in alphabetical order:

 



“Additional PIK Payment: the meaning assigned to the term “PIK Payment” in the
New Forbearance Agreement.

 



Beacon Facilities: the Healthcare Facilities that are physically located in the
State of Ohio and that are owned or leased by one or more RHP Parties.

Commercially Reasonable Terms: terms that have been approved by the CSO or a
Financial Advisor based on the CSO’s or such Financial Advisor’s reasonable
determination in good faith that such terms are market terms for the type of
transaction at issue, which terms have been disclosed to the Lender by no later
than two (2) Business Days prior to the entry into the definitive documentation
relating thereto and to which the Lender has not objected within such two (2)
Business Day time period on the basis that such terms are not market terms.

Forbearance Effective Date: the meaning assigned to the term “Forbearance
Effective Date” in the Forbearance Agreement.

New Forbearance Agreement: that certain Forbearance Agreement, dated as of
September 6, 2018, by and among the Credit Parties and the Lender.

-6-

--------------------------------------------------------------------------------

 



New Forbearance Effective Date: the meaning assigned to the term “Forbearance
Effective Date” in the New Forbearance Agreement.

 



New Forbearance Period: the meaning assigned to the term “Forbearance Period” in
the New Forbearance Agreement.

Original PIK Payment: the meaning assigned to the term “PIK Payment” in the
Forbearance Agreement.

 



Symmetry Facilities: the following Healthcare Facilities that are owned by one
or more RHP Parties: (i) the 84-bed skilled nursing facility located in
Georgetown, South Carolina; (ii) the 96-bed skilled nursing facility located in
Sumter, South Carolina; and (iii) the 106-bed skilled nursing facility located
in Sylva, North Carolina.”

(ii)Section 2.1 of the Loan Agreement is amended and restated in its entirety as
follows:

“The Loans.  On the Closing Date, the Lender made each of the following loans to
the Borrower (the “Initial Loans”), and in the original principal amount,
indicated below:

Borrower

Principal Amount

CP Borrower

$2,500,000.00

Northwest Borrower

$2,000,000.00

Attalla Borrower

$8,250,000.00

AdCare Holdco

$3,500,000.00

 

On the New Forbearance Effective Date, the Lender agrees to make each of the
following loans to the Borrower (the “Additional Loan Installments”), and in the
original principal amount, indicated below:

Borrower

Principal Amount

CP Borrower

$91,138.03

Northwest Borrower

$576,138.02

 



The following principal amount (the “Principal”) of loans (each, a “Loan” and,
collectively, the “Loans”) are outstanding as of the New Forbearance Effective
Date after giving effect to (i) the Initial Loans made on the Closing Date as
described above, (ii) the Original PIK Payment made on the Forbearance Effective
Date pursuant to, and in accordance with, the Forbearance Agreement, (iii) the
Additional Loan Installments made on the New Forbearance Effective Date as
described above and (iv) the Additional PIK Payment made on the New Forbearance
Effective Date pursuant to, and in accordance with, the New Forbearance
Agreement:



-7-

--------------------------------------------------------------------------------

Borrower

Principal Amount

CP Borrower

$2,653,638.03

Northwest Borrower

$2,626,138.02

Attalla Borrower

$8,456,250.00

AdCare Holdco

$5,087,500.00

 

Each Loan shall mature on the Scheduled Maturity Date.  Except with respect to
the Original PIK Payment and the Additional PIK Payment, Lender has advanced the
entire Principal amount of each Loan to the applicable Borrower on or prior to
the date hereof in accordance with each Borrower’s written instructions.  Each
Borrower acknowledges receipt of its Loan. The proceeds of the Initial Loans
have been and/or are being used for: (a) payment of fees and Expenses incurred
in connection with this Agreement; (b) with respect to each Mortgagor,
refinancing or termination on the Closing Date of first and second lien
mortgages securing Indebtedness of such Mortgagor; (c) with respect to AdCare
Holdco, funding of the RHP Guarantor Note; and (d) general corporate
purposes.  The proceeds of the Additional Loan Installments shall be used by the
RHP Parties for: (a) payment of fees and Expenses incurred in connection with
this Agreement, the Forbearance Agreement and the New Forbearance Agreement and
(b) general corporate purposes. No amount repaid in respect of any Loan may be
reborrowed.”

(iii)Section 2.2(a) of the Loan Agreement is amended by deleting the words “(as
defined in the Forbearance Agreement, dated as of May 11, 2018, by and between
the Credit Parties and the Lender)” appearing therein.

(iv)The first sentence of Section 2.5 of the Loan Agreement is amended and
restated in its entirety as follows:

“Any Borrower, at its option, may prepay its Loan in full at any time, provided
that on the date of such prepayment, there shall be due and payable (i) accrued
interest on the Principal so prepaid to the date of the next Payment Date, (ii)
the Finance Fee and (iii) the Prepayment Premium.”

(v)Section 2.10(b) of the Loan Agreement is amended and restated as follows:

“Finance Fee. Each Borrower shall pay to Lender on the earliest of (i) the
Scheduled Maturity Date, (ii) the date of payment in full of such Borrower’s
Loan or (iii) the date of acceleration of the maturity of such Loan (expressly
including acceleration as a result of an Event of Default pursuant to Section
11.1(f)), a nonrefundable finance fee (the “Finance Fee”) equal to the sum of
(x) $500,000, provided that the amount in this clause (x) shall be reduced to
$250,000 if all Obligations are repaid prior to December 31, 2018 and to $0 if
all Obligations are repaid prior to

-8-

--------------------------------------------------------------------------------

December 1, 2018 and (y) three percent (3%) of the original Principal amount of
such Borrower’s Loan.”

(vi)Section 2.10(e) of the Loan Agreement is amended and restated as follows:

“(e)[Reserved]”.

(vii)Section 7.8 of the Loan Agreement is amended and restated as follows:

“Chief Strategy Officer/Financial Advisor/Opinions.

(a)By not later than September 13, 2018, the Credit Parties shall retain a chief
strategy officer reasonably acceptable to Lender (“CSO”) and/or one or more
nationally recognized, leading financial advisors reasonably acceptable to the
Lender (“Financial Advisor”), in each case, the terms of whose engagement shall
include: (i) reporting directly to the RHP Guarantor’s Board of Directors; (ii)
assisting the Credit Parties in negotiating any Leases or other agreements with
Operators (or their replacements) of Healthcare Facilities; (iii) identifying
replacement Operators and ensuring the smooth, efficient transition of current
Operators requiring such replacement; (iv) approving the entry by any RHP Party
into any agreement referred to in the preceding clause (ii) and the replacement
of any Operator; (v) determining how ordinary course operational matters (e.g.,
Operator communication and reporting, etc.) can be streamlined and improved and
establishing specific objectives and a timeline for addressing such matters;
(vi) assisting the Credit Parties with managing cash flow and liquidity; (vii)
working with the Credit Parties on obtaining one or more sources of financing to
repay the Obligations in full in cash, including financing in the form of (A)
new Indebtedness to be incurred by the Mortgagors and secured by the Mortgage
Collateral, (B) new Indebtedness incurred by Credit Parties that are not
Mortgagors and secured by Healthcare Facilities that do not constitute Mortgage
Collateral, (C) other new Indebtedness incurred by the Guarantors, (D) Equity
Interests issued by the RHP Guarantor and (E) Net Proceeds from Asset
Dispositions of Healthcare Facilities and Leases of Healthcare Facilities;
(viii) performing valuation and debt capacity analyses; and (ix) being
authorized by the Board of Directors of the RHP Guarantor to independently and
directly engage and negotiate with third parties regarding new incurrences of
Indebtedness, Asset Dispositions and any other transactions that would generate
cash proceeds that would be used by the Credit Parties to repay the Obligations
in full in cash (clauses (i) through (ix), collectively, the “Advisor
Responsibilities”). If the Credit Parties hire the CSO and a Financial Advisor,
the allocation of the Advisor Responsibilities among the CSO and the Financial
Advisor must be reasonably acceptable to the Lender. If the Credit Parties hire
more than one Financial Advisor, the allocation of the Advisor Responsibilities

-9-

--------------------------------------------------------------------------------

among the Financial Advisors must be reasonably acceptable to the Lender. For
the avoidance of doubt, one Person may perform the Advisor Responsibilities as
both CSO and Financial Advisor. The terms of engagement of the CSO, if any, and
each Financial Advisor shall be reasonably acceptable to the Lender.

(b)The Credit Parties shall make the CSO, if any, and each Financial Advisor
reasonably and directly accessible to the Lender and its consultants and/or
advisors on commercially reasonable terms to be agreed by the Credit Parties and
the Lender. The CSO, if any, and each Financial Advisor shall be the Lender’s
primary point of contact for the Credit Parties. Once hired, the Credit Parties
shall continue to retain the CSO and such Financial Advisor for the purposes of
performing the Advisor Responsibilities through the end of the New Forbearance
Period.

(viii)Section 7.23 of the Loan Agreement is amended and restated in its entirety
as follows:

“Use of Proceeds.  Each Borrower agrees that the proceeds of its Initial Loan
shall be used by such Borrower solely for: (a) payment of fees and Expenses
incurred in connection with this Agreement; (b) with respect to each Mortgagor,
refinancing or termination on the Closing Date of first and second lien
mortgages securing Indebtedness of such Mortgagor; (c) with respect to AdCare
Holdco, funding of the RHP Guarantor Note; and (d) general corporate
purposes.  Each Borrower agrees that the proceeds of its Additional Loan
Installment shall be used by such Borrower solely for: (a) payment of fees and
Expenses incurred in connection with this Agreement, the Forbearance Agreement
and the New Forbearance Agreement and (b) general corporate purposes.”

(ix)Section 8.17 of the Loan Agreement is amended and restated in its entirety
as follows:

“Leases. (a) Enter into any Leases of any real property (including any Real
Property or any part thereof), as lessor or lessee, without the prior written
consent of Lender, other than (x) pursuant to the Operating Leases in effect on
the Closing Date and/or (y) the entry into Leases of any of the Beacon
Facilities or the Symmetry Facilities, in each case, that contain Commercially
Reasonable Terms.  If any RHP Party shall enter into a Lease, such RHP Party
shall faithfully keep, observe and satisfy all the obligations on the part of
the lessor or lessee, as applicable, to be kept, performed and satisfied under
every Lease (including the Operating Leases) from time to time in force, and
shall not alter or terminate any such Lease (including the Operating Leases), or
any guarantee of such Lease (including the Operating Leases), except in the
ordinary course of business, or accept, as lessor, any rentals for more than one
(1) month in advance. Each RHP Party shall submit to Lender (by forwarding,

-10-

--------------------------------------------------------------------------------

courtesy-copying or otherwise sending via electronic mail) for its review all
draft agreements, related materials and all other information relating to all
proposed Leases, all proposed modifications of any Lease (including any
Operating Lease), and all proposed renewals of any Lease; provided that such RHP
Party shall not be required to accept any comments from Lender thereto; and
provided further that such RHP Party shall not be required to provide any such
draft agreement, related materials or other information to the extent that such
draft agreement, related materials or other information is not materially
different than a draft agreement, related materials or other information
previously provided to the Lender.

(b)Substitute or replace any Operator as operator of a Healthcare Facility
without the prior written consent of the Lender (such consent not to be
unreasonably withheld), other than the substitution or replacement of any
Operator of any of the Beacon Facilities and/or the Symmetry Facilities, in each
case, on Commercially Reasonable Terms.

(c)Without the prior written approval of Lender (such consent not to be
unreasonably withheld), permit any material improvements or alterations to be
made to any Healthcare Facility, other than material improvements or alterations
made on Commercially Reasonable Terms and that are funded exclusively from
“Replacement reserves” and/or “HUD and other replacement reserves” as disclosed
in the RHP Guarantor’s most recent annual report on Form 10-K or quarterly
report on Form 10-Q.

(x)Section 8.20(d) of the Loan Agreement is amended and restated in its entirety
as follows:

“(d)[Reserved]”.

(xi)Section 8.29 of the Loan Agreement is amended and restated in its entirety
as follows:

 



“Operating Leases and Other Material Contracts.  Without the prior written
consent of the Lender, such consent not to be unreasonably withheld after
approval by the CSO or a Financial Advisor: (i) amend, modify, surrender,
terminate, cancel, renew, execute or otherwise extend or reduce the term of any
Operating Lease (other than with respect to the Beacon Facilities or the
Symmetry Facilities, in each case, that contain Commercially Reasonable Terms)
or any guaranty or credit support therefor or any other Material Contract; (ii)
consent to any assignment or sublease of any Operating Lease or change of
control of any Operator (other than with respect to the Beacon Facilities or the
Symmetry Facilities, in each case, that is on Commercially Reasonable Terms), to
the extent that the same requires the consent of any RHP Party pursuant

-11-

--------------------------------------------------------------------------------

 

to an Operating Lease, or (iii) exercise any put rights under any Operating
Lease.”

(xii)Section 8.32 of the Loan Agreement is amended by deleting the phrase “Two
Million Dollars ($2,000,000.00))” appearing therein and inserting “Two Million
Five Hundred Thousand Dollars ($2,500,000.00))” in lieu thereof;

(xiii)Section 9.1 of the Loan Agreement is amended and restated in its entirety
as follows:

“9.1[Reserved]”.

(xiv)Section 9.3 of the Loan Agreement is amended and restated in its entirety
as follows:

“9.3[Reserved]”.

(xv)Section 9.4 of the Loan Agreement is amended by deleting the phrase
“seventy-five percent (75%)” appearing therein and inserting “seventy percent
(70%)” in lieu thereof; and

(xvi)Section 11.1 of the Loan Agreement is amended by inserting the following
provision as a new sentence at the end thereof:

“Notwithstanding the foregoing, none of the events in Section 11.1 (other than
the events described in Sections 11.1(a) (Payment), (b) (Other Obligations), (f)
(Insolvency Proceedings), (h) (Liens) and/or (t) (Collateral)) shall constitute
an Event of Default unless such event has not been cured within the thirty (30)
calendar day period (or, in the case of the failure by any RHP Party, the CSO,
if any, or any Financial Advisor to provide any information or materials
required by this Agreement within the time frame required by this Agreement, the
fifteen (15) calendar day period) commencing from the earlier of (i) receipt of
written notice thereof and (ii) the time at which such Person or any Authorized
Officer thereof knew or become aware, or should have known or been aware, of the
occurrence of such event; provided that such cure period shall not apply to (x)
any event that is not capable of being cured or (y) to any violation, breach,
default or failure to perform the affirmative covenants set forth in Sections
7.1(a) and (b), 7.2 (Preservation of Existence, Etc.) and 7.14 (Insurance;
Casualty; Condemnation) (other than, in the case of Section 7.14(a), as a result
of the failure of a Mortgagor to cause an Operator to obtain or maintain the
insurance policies and coverages described on Schedule 7.14).”

(b)Each Borrower and each other Credit Party hereby agrees that to the extent
that the Loan Agreement and/or any other Loan Document prohibits, restricts or
limits any action or omission by any Borrower or any other Credit Party, or
imposes any condition, certification or notification requirement on any Borrower
or any other Credit Party upon the occurrence and

-12-

--------------------------------------------------------------------------------

during the continuance of a Default or Event of Default (including, without
limitation, any prohibition, restriction or condition imposed on the use of any
“basket” in Article VIII of the Loan Agreement), then such prohibition,
restriction, limitation, condition, certification or notification requirement is
currently in effect.

(c)To the extent any provision of Article XI of the Loan Agreement provides for
a cure period with respect to any Default prior to such Default constituting an
Event of Default, each Borrower and each other Credit Party hereby acknowledges
and agrees that, with respect to the Specified Defaults, any such cure period
has expired and such Specified Defaults are Events of Default that have occurred
and are continuing as of the date hereof.

(d)RHP Guarantor shall not declare, effectuate or otherwise consummate any of
the following on account of, or in respect of, its 10.875% Series A Cumulative
Redeemable Preferred Stock without the prior written consent of Lender: (i) any
stock split or reverse stock split or recapitalization, combination,
subdivision, reorganization or other reclassification; (ii) any dividend or
other distribution of cash, indebtedness or other securities or property; or
(iii) any other transaction that would customarily trigger anti-dilution
protections in equity or equity-linked securities; provided that nothing in this
clause (d) shall prohibit the ability of the RHP Guarantor to issue Equity
Interests.

SECTION 6.Ratification of Liability. Each of the Borrowers and each other Credit
Party hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingently or otherwise, under this
Agreement and each other Loan Document to which such party is a party, and each
such party hereby ratifies and reaffirms its grant of Liens on, or security
interests in, its properties pursuant to such Loan Documents to which it is a
party as security for the Obligations, and confirms and agrees that such Liens
and security interests hereafter secure all of the Obligations.  This Agreement
shall in no manner affect or impair the Obligations or the Liens securing the
payment and performance thereof.  Each of the Borrowers and each other Credit
Party (a) acknowledges receipt of a copy of this Agreement and all other
agreements, documents and instruments executed and/or delivered in connection
herewith, (b) consents to the terms and conditions of the same, and (c) agrees
and acknowledges that each of the Loan Documents remains in full force and
effect and is hereby ratified and confirmed.

SECTION 7.Release.  Each of the Credit Parties (on behalf of itself and its
Affiliates) for itself and for its successors in title and assignees and for its
past, present and future employees, agents, representatives (other than legal
representatives), officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Lender, the Lender’s successors-in-title, legal
representatives and assignees, past, present and future officers, directors,
partners, general partners, limited partners, managing directors, members,
affiliates, shareholders, trustees, agents, employees, consultants, principals,
experts, advisors, attorneys and other professionals and all other persons and
entities to whom the Lender or its successors-in-title, legal representatives
and assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals would be liable if such persons or entities
were found to be liable to any Releasing Party or any of them (collectively,
hereinafter the “Releasees”), from any and all manner of action and actions,
cause and causes of action, claims, charges, demands,

-13-

--------------------------------------------------------------------------------

counterclaims, crossclaims, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, rights of setoff
and recoupment, controversies, damages, judgments, expenses, executions, liens,
claims of liens, claims of costs, penalties, attorneys’ fees, or any other
compensation, recovery or relief on account of any liability, obligation, demand
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, any claims relating to (i) the making or
administration of the Loans, including, without limitation, any such claims and
defenses based on fraud, mistake, duress, usury or misrepresentation, or any
other claim based on so-called “lender liability” theories, (ii) any covenants,
agreements, duties or obligations set forth in the Loan Documents, (iii)
increased financing costs, interest or other carrying costs, (iv) penalties, (v)
lost profits or loss of business opportunity, (vi) legal, accounting and other
administrative or professional fees and expenses and incidental, consequential
and punitive damages payable to third parties, (vii) damages to business
reputation, or (viii) any claims arising under 11 U.S.C. §§ 541-550 or any
claims for avoidance or recovery under any other federal, state or foreign law
equivalent), whether known or unknown, fixed or contingent, joint and/or
several, secured or unsecured, due or not due, primary or secondary, liquidated
or unliquidated, contractual or tortious, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Releasees, and which are, in each case, based on any act, fact, event or
omission or other matter, cause or thing occurring at any time prior to or on
the date hereof in any way, directly or indirectly arising out of, connected
with or relating to the Loan Agreement or any other Loan Document and the
transactions contemplated thereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing (each, a “Claim” and collectively, the “Claims”).  Each
of the Releasing Parties further stipulates and agrees with respect to all
Claims, that it hereby waives, to the fullest extent permitted by applicable
law, any and all provisions, rights, and benefits conferred by any applicable
U.S. federal or state law, or any principle of common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this Section 7.
Each of the Credit Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by the Borrowers or any
other Credit Party pursuant to this Section 7.  If any Credit Party or any of
its successors, assigns or other legal representatives violates the foregoing
covenant, the Borrowers and other Credit Parties, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation. For the avoidance of doubt, this provisions of this Section 7 shall
survive the occurrence of a Termination Event.

SECTION 8.Construction.  This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto.  Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
herein or therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Agreement or such other
agreements and documents, or based on any other rule of strict
construction.  Each of the parties hereto represents and declares that such
party has carefully read this Agreement and all other agreements and documents
executed in connection therewith and that such party knows the

-14-

--------------------------------------------------------------------------------

contents thereof and signs the same freely and voluntarily.  The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Agreement and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.

SECTION 9.Execution of Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute one and the same
instrument.

SECTION 10.Continuing Effect of the Loan Agreement.

(a)The Lender has not waived, is not by this Agreement waiving, and has no
intention of waiving any of the Specified Defaults, any other Defaults or Events
of Default or any of the liabilities or obligations (including any Obligations)
under any of the Loan Documents, and the Lender has not agreed to forbear with
respect to any rights or remedies concerning any Defaults or Events of Default
(other than, during the Forbearance Period, the Specified Defaults solely to the
extent expressly set forth herein), which may have occurred or are continuing as
of the date hereof or which may occur after the date hereof, all of which rights
are ratified and affirmed in all respects and shall continue in full force and
effect.  Subject to Section 2(b) above (solely with respect to the Specified
Defaults and only during the Forbearance Period), the Lender reserves the right,
in its discretion, to exercise any or all of their rights and remedies under the
Loan Agreement and the other Loan Documents, at law or otherwise as a result of
any Defaults or Events of Default which may be continuing on the date hereof or
any Defaults or Events of Default that may occur after the date hereof, and the
Lender has not waived any of such rights or remedies, and nothing in this
Agreement, and no delay on the Lender’s part in exercising any such rights or
remedies, should be construed as a waiver of any such rights or remedies.

(b)Nothing herein shall be deemed to entitle the Borrowers to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Agreement
in similar or different circumstances.

(c)This Agreement shall apply and be effective only with respect to the
provisions of the Loan Agreement specifically referred to herein.  After the
effectiveness of this Agreement, any reference to the Loan Agreement shall mean
the Loan Agreement as amended and modified hereby.

SECTION 11.Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 12.Loan Document.  This Agreement shall constitute a Loan Document.  It
shall be an immediate Event of Default under the Loan Agreement if any Borrower
or any other Credit Party fails to perform, keep or observe any term, provision,
condition, covenant or

-15-

--------------------------------------------------------------------------------

agreement contained in this Agreement or if any representation or warranty made
by any Borrower or any other Credit Party under or in connection with this
Agreement shall be untrue, false or misleading in any respect when made.

SECTION 13.Assignments; No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the other Credit
Parties, the Lender and their respective successors and assigns; provided that
neither the Borrowers nor any other Credit Party shall be entitled to delegate
any of its duties hereunder and shall not assign any of its rights or remedies
set forth in this Agreement without the prior written consent of the Lender, in
its sole discretion.  No person other than the parties hereto and the Lender
shall have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiaries rights are hereby expressly disclaimed.

SECTION 14.Amendment.  No amendment, modification or waiver of the terms of this
Agreement shall be effective except in a writing signed by the Credit Parties
and the Lender.

SECTION 15.Arms-Length/Good Faith; Review and Construction of Documents. This
Agreement has been negotiated at arms-length and in good faith by the parties
hereto. The Credit Parties (a) have had the opportunity to consult with legal
counsel of their own choice and have been afforded an opportunity to review
this Agreement with their legal counsel, (b) have reviewed this Agreement and
fully understand the effects thereof and all terms and provisions contained in
this Agreement, and (c) have executed this Agreement of their own free will and
volition. Furthermore, the Credit Parties acknowledge that (i) this
Agreement shall be construed as if jointly drafted by the Credit Parties and the
Lender, and (ii) the recitals contained in this Agreement shall be construed to
be part of the operative terms and provisions of this Agreement.

SECTION 16.Submission to Jurisdiction; Waiver of Venue; Waiver of Trial by Jury;
Headings; Severability; Preferences; Prior Agreements.  The provisions of
Sections 14.4, 14.6, 14.8, 14.9, 14.10 and 14.13  of the Loan Agreement are
hereby incorporated into this amendment, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

BORROWERS:

 

CP PROPERTY HOLDINGS, LLC,
a Georgia limited liability company

 

By:

[gc5evwr5dmzz000001.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

NORTHWEST PROPERTY HOLDINGS, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000002.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

ATTALLA NURSING ADK, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000003.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

ADCARE PROPERTY HOLDINGS, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000004.jpg]

 

Name: Brent Morrison

 

Title: Manager






-17-

--------------------------------------------------------------------------------

GUARANTORS:

 

REGIONAL HEALTH PROPERTIES, INC.,

a Georgia corporation

 

By:

[gc5evwr5dmzz000005.jpg]

 

Name: Brent Morrison

 

Title: Chief Executive Officer

 

ADCARE PROPERTY HOLDINGS, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000006.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

HEARTH & HOME OF OHIO, INC.,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000007.jpg]

 

Name: Brent Morrison

 

Title: President, Secretary and Treasurer

 

ADCARE OPERATIONS, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000008.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

ADCARE ADMINISTRATIVE SERVICES, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000009.jpg]

 

Name: Brent Morrison

 

Title: Manager

-18-

--------------------------------------------------------------------------------

 

ADCARE CONSULTING, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000010.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

ADCARE FINANCIAL MANAGEMENT, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000011.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

ADCARE OKLAHOMA MANAGEMENT, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000012.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

ADCARE EMPLOYEE LEASING, LLC,

a Georgia limited liability company

 

By:

[gc5evwr5dmzz000013.jpg]

 

Name: Brent Morrison

 

Title: Manager

 

 

LENDER:

 

PINECONE REALTY PARTNERS II, LLC,

a Delaware limited liability company

 

 

By:

/s/ Brian Timmer

 

Name: Brian Timmer

 

Title: Manager

 

-19-